Citation Nr: 0837889	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  02-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cellulitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's petition to reopen 
his previously denied claims for service connection for 
cellulitis and lymphangitis.

In June 2003, as support of his claims, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

In November 2003, the Board remanded the veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  In June 2004, 
the AMC granted the veteran's claim for service connection 
for lymphangitis.  He did not appeal the noncompensable 
rating or effective date assigned for the lymphangitis, so 
that claim is no longer at issue.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  He did, however, continue to 
appeal for service connection for cellulitis.  The Board 
issued a decision in March 2005 denying his petition to 
reopen his claim for cellulitis, and he appealed to the U. S. 
Court of Appeals for Veterans Claims (Court).  In a June 2006 
Order, the Court vacated the Board's March 2005 decision and 
remanded the claim for readjudication in compliance with 
directives specified.

In order to comply with the Court's Order, in February 2007, 
the Board again remanded this claim to the RO via the AMC for 
further development and consideration.  Upon completion of 
its development and consideration, the AMC, in a March 2008 
supplemental statement of the case (SSOC), continued the 
denial of this claim and returned the case to the Board for 
further appellate consideration.



In April 2008, the Board reopened the veteran's claim on the 
basis of new and material evidence and proceeded to again 
remand the claim to the RO via the AMC for further 
development and consideration.  The AMC has since completed 
the additional development requested, continued to deny the 
claim in the July 2008 SSOC, and returned the case to the 
Board for further appellate consideration of this remaining 
claim.


FINDING OF FACT

VA compensation examiners have determined the veteran does 
not currently have cellulitis from a left hand infection 
during his military service.  The only chronic residual of 
that infection, lymphangitis of his left fifth finger, 
already has been service connected.  The VA examiners 
indicated the lymphangitis has not caused cellulitis or made 
it permanently worse.


CONCLUSION OF LAW

The veteran does not have cellulitis from disease or injury 
that was incurred in or aggravated by his military service or 
that is proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in April 2001, 
March 2004, and March 2007 the RO and AMC advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It equally 
deserves mentioning that in that letter dated in March 2007, 
the AMC informed the veteran of the downstream disability 
rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Consider, as well, that the RO issued that first VCAA notice 
letter in April 2001 prior to initially adjudicating his 
claim, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  And since 
providing the additional VCAA notice in March 2004 and March 
2007, the AMC has gone back and readjudicated his claim in 
the March and July 2008 SSOCs - including considering any 
additional evidence received in response to that additional 
VCAA notice.  This is important to point out because if, as 
here, the notice provided prior to the initial adjudication 
was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, Military Order of the 
Purple Heart, and his representative more recently submitted 
additional argument in July and October 2008 as further 
support for the claim.

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records.  
The Board remanded the remaining claim at issue, in part, to 
schedule the veteran for an examination for a medical nexus 
opinion regarding his claimed cellulitis.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) (VA must obtain an 
examination and opinion when necessary to fairly decide a 
claim).  Neither he nor his representative has contended that 
any additional evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its April 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Whether the Veteran is Entitled to Service Connection for a 
Skin Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
is established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be:  
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-
connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  In continuing to deny this veteran's claim at issue, 
the AMC cited the VA examiner's statements in the report of 
the most recent June 2008 C&P examination that "[t]here is 
no current cellulitis found.  No current cellulitis to the 
left 5th finger, left hand, left foot.  Cellulitis is not 
found at this time."  On the basis of these statements, the 
AMC concluded "there is no evidence that the claimed 
condition exists."  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has disability 
existing on the date of application, not for past 
disability).  Indeed, this, and this alone, is reason to deny 
the veteran's claim.

The veteran's service medical records (SMRs), dated from 
August to October 1972, do show diagnoses of cellulitis and 
lymphangitis of the left fifth finger.  And, as already 
mentioned, a June 2004 RO rating decision granted service 
connection for the lymphangitis affecting the left fifth 
finger.  But the veteran contends that he has also continued 
to experience cellulitis in his left hand (beginning in 
service in 1972), left foot (beginning in 1980), and scrotum 
(beginning in 1983 or 1985).  In essence, he believes his 
cellulitis affects different parts of his body, not just the 
locus of original infection, which was his left fifth finger.  
See his June 2003 videoconference hearing testimony at page 
23.  In fact, since a post-service 1980 incident of 
cellulitis of the left foot documented by private McKeesport 
Hospital records, he states that he has taken Keflex to 
control his systemic cellulitis.  See his VA medical records 
documenting Keflex medication.

Furthermore, VA medical records dated in 2005 show treatment 
for possible cellulitis of the left foot.  An October 2004 VA 
examination and opinion only addressed the veteran's service-
connected lymphangitis.  The examiner did note, however, that 
it was difficult to relate the event in service (referring to 
the veteran's left hand infection) to any other subsequent 
infections that had developed since.  The examiner further 
indicated that the infection of the veteran's scrotum that 
he had experienced since 1985 was really a sebaceous cyst 
that had not been adequately treated and required excision.  
There was no mention of a recurrence of cellulitis due to the 
left hand infection in service, or any systemic cellulitis 
affecting the veteran's entire body, or any correlation 
between the cellulitis and lymphangitis.  

Since the veteran's cellulitis was not evident when most 
recently examined by VA for compensation purposes in June 
2008, but was diagnosed and treated on the other earlier 
occasions mentioned, the condition may have periods of 
relative activity and inactivity; and, ideally, he should 
have been examined while his cellulitis was exhibiting 
observable symptomology.  See Ardison v. Brown, 6 Vet. App. 
405, 408 (1994) (indicating that, to the extent possible, VA 
should schedule an examination for a condition that has 
cyclical manifestations during an active stage of the disease 
to best determine its severity).  See, too, Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VA O.G.C. Prec. Op. No. 11-95 (1995).  However, as 
the record documents the veteran's history of skin disorders 
with respect to his left hand, left foot, and scrotum, the 
Board, without finding that he meets (or does not meet) the 
requirement of a current diagnosis of the claimed disorder, 
will address his arguments as to why he believes he has 
chronic cellulitis attributable to his military service - 
and, in particular, to the left hand infection he had during 
service.

The essence of the veteran's assertion is that he has 
recurrent symptoms of cellulitis in several areas of his body 
(left hand, left foot, and scrotum) that may be either 
related directly to his in-service incurrence of cellulitis 
and lymphangitis on his left fifth finger or, in the 
alternative, related on a secondary basis to his service-
connected lymphangitis.   See his representative's July 2008 
statement.  That is, the veteran asserts that cellulitis is a 
"systemic" condition and his skin disorders as they have 
occurred over the years - on his left hand, left leg, and 
scrotum, since his discharge from service are related to his 
initial cellulitis, either directly as part of a systemic 
condition, or indirectly as a consequence of his service-
connected lymphangitis.  See the transcript of his June 2003 
hearing testimony.  

To support his assertion, the veteran submitted medical 
treatise evidence suggesting that cellulitis can recur and 
provides support for the argument that he may have such a 
recurrent condition.  This was the basis for the Board's 
reopening of his claim in its April 2008 decision.

Medical treatise evidence "can provide important support [for 
a claim] when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. 
App. 509 (1998).  Here, though, this is not the case.

Keep in mind the Board remanded the veteran's claim in April 
2008 for further medical comment concerning the nature and 
etiology of any current cellulitis - including affecting his 
left hand, left foot, and/or scrotum.  Following a physical 
examination of the veteran and a comprehensive review of his 
claims file, the Board requested that the designated VA 
examiner indicate:  1) whether it is at least as likely as 
not the veteran has "systemic" cellulitis affecting several 
areas of his body, but especially his left hand, left foot, 
and/or scrotum; 2) if he does, is it also at least as likely 
as not the cellulitis is proximately due to, the result of, 
or permanently aggravated by his service-connected 
lymphangitis involving his left 5th finger; and 3) 
alternatively, is it at least as likely as not that any 
current cellulitis is otherwise directly related or 
attributable to the documented treatment for cellulitis of 
the left hand during service.



In response to these important questions, the designated VA 
examiner indicated in the report of his June 2006 C&P 
evaluation that cellulitis is not a systemic condition.  The 
C&P examiner added that, if it was a systemic condition, it 
would cause death.  The C&P examiner further explained that 
there is no connection between the lymphangitis of the 
veteran's left fifth finger and his claimed cellulitis.  This 
latter opinion was in response to his claims that he has 
developed abscesses to these areas:  his left hand, left 
foot, and scrotum, and is alleging that these are cellulitis 
originating from the left fifth finger, which, according the 
C&P examiner, would not be the case.  Lastly, the C&P 
examiner reiterated that the left finger lymphangitis did not 
contribute to any further abscess formation, that cellulitis 
did not affect other areas of the veteran's body, and that it 
is not systemic.

That C&P examiner's opinions were well-reasoned and based on 
consideration of a clinical examination of the veteran and 
review of his claims file for his pertinent medical and other 
history.  This historical review included the medical 
treatise evidence he had submitted and the records concerning 
his evaluation and treatment for the left hand infection in 
service.  Furthermore, the C&P examination report indicates 
the Chief of Dermatology was consulted and his input 
incorporated.  So the C&P examiner's opinions have the proper 
factual foundation and, therefore, are entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

Therefore, the veteran's argument fails as to direct 
causation as his argument is that his recurrent symptoms are 
due to cellulitis that is systemic, infecting more than just 
his left fifth finger - the locus of infection for his 
initial cellulitis condition.  And so, the Board finds that 
any post-service occurrences and subsequent recurrences of 
cellulitis that he may experience are not as a result of a 
systemic condition directly attributable to his cellulitis 
while he was in service.



Similarly, the VA examiner discounted any notion that the 
veteran's cellulitis is proximately due to, the result of, or 
chronically aggravated by his already 
service-connected lymphangitis.  So there is not the required 
linkage to grant service connection for cellulitis on a 
secondary basis, either.  38 C.F.R. § 3.310(a) and (b); also, 
see again Wallin v. West, 11 Vet. App. 509, 512 (1998); 
McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 
Vet. App. 148, 158 (1998).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for service connection for cellulitis is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


